11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jacob Marshall
Stanley
Appellant
Vs.                   No.
11-02-00005-CR B
Appeal from Comanche County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  In his motion, appellant states that he
wishes to dismiss his appeal.  The
motion is signed by both appellant and his attorney.
The
motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.2.
 
PER CURIAM
 
January 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.